New York Joint Stock Land Bank of Rochester, New York, has appealed from a decision of the Unemployment Insurance Appeal Board, which affirmed a decision of an Unemployment Insurance Referee holding it subject to the Unemployment Insurance Law and liable for the payment of contributions based upon the wages of its employees. The appellant’s theory is that it is a Federal instrumentality and consequently entitled to immunity from State taxation. Appellant was organized under the authority of the Federal Farm Loan Act for the purpose of carrying on the business of lending on farm mortgage security and issuing farm loan bonds. All of its stock is owned by private individuals and any profits which it makes are for the benefit of its stockholders. Decision unanimously affirmed, with costs to the State Industrial Commissioner. Present — Hill, P. J„ Crapser, Heffernan, Schenek and Foster, JJ.